Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21247 DEFENDERS MULTI-STRATEGY HEDGE FUND, LLC (Exact name of registrant as specified in charter) c/o Ivy Asset Management LLC One Jericho Plaza Jericho, NY 11753 (Address of principal executive offices) (Zip code) Peter M. Sullivan, Esq. The Bank of New York Mellon Corporation One Boston Place, 024-0081 Boston, Massachusetts 02108 (Name and address of agent for service) Registrants telephone number, including area code: (516) 228-6500 Date of fiscal year end: March 31 Date of reporting period: July 1, 2009 - June 30, 2010 ITEM 1. PROXY VOTING RECORD: There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report and with respect to which the registrant was entitled to vote. The Fund did receive the following issuer proposals, amendments, consents and/or resolutions. Matter Whether How Whether Issuer Exchange CUSIP Date Matter Proposed Registrant Registrant Registrant Name Ticker Number of Identification By Issuer/ Cast Cast Cast Vote Symbol Consent Security Vote Vote For/Against Holder (Yes/No) Management Cerberus Partners LP N/A N/A N/A Modification of the issuers structure. Issuer No Abstain N/A Perry Partners LP N/A N/A N/A Modification of the issuers liquidity Issuer No Abstain N/A terms. Suttonbrook Capital Partners LP N/A N/A 12/14/09 Modification of the issuers structure, Issuer Yes Consent For disclosure and liquidity terms. Scoggin Capital Management LP II N/A N/A N/A Modification of the issuers liquidity Issuer No Abstain N/A terms. JANA Partners Qualified LP N/A N/A N/A Modification of the issuers liquidity Issuer No Abstain N/A terms. Elliott Associates LP N/A N/A N/A Creation of a new share class with Issuer No Abstain N/A different liquidity terms. Davidson Kempner International Ltd. N/A N/A 4/9/10 Modification of the issuers liquidity Issuer Yes Consent For terms. King Street Capital LTD N/A N/A N/A Modification of the issuers liquidity Issuer No Abstain N/A terms. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DEFENDERS MULTI-STRATEGY HEDGE FUND, LLC By: /s/ DAVID K. MOSSMAN David K. Mossman, President Date: August 23, 2010
